Citation Nr: 0518292	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  99-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for liver damage, to 
include as secondary to service-connected systemic lupus 
erythematosus (SLE).  

2.  Entitlement to an effective date earlier than November 5, 
1992 for the award of a 60 percent disability rating for SLE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from January 1975 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The August 1995 Hearing Officer decision denied service 
connection for liver damage.  The September 1998 rating 
decision awarded a 60 percent disability rating for SLE 
effective from November 5, 1992.  

The case returns to the Board following remands to the RO in 
June 2000 and October 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no competent evidence of current liver damage or 
competent evidence of a current diagnosis of any chronic 
liver disease or disorder.    

3.  The RO assigned an initial 10 percent disability rating 
for SLE in a July 1979 rating decision; it continued the 10 
percent evaluation in rating decisions issues in January 1980 
and May 1988.  The RO notified the veteran of these rating 
decisions but she did not initiate an appeal of any decision.  

4.  The RO received a claim for an increased disability 
rating for SLE on November 5, 1992; in a September 1998 
rating decision, it awarded a 60 percent disability rating 
for SLE effective from November 5, 1992.  

5.  Before the November 5, 1992 claim, there is no 
correspondence or communication from the veteran or her 
representative that requests, evidences a belief in 
entitlement to, indicates an intent to apply for an increased 
disability rating for SLE.      

6.  The veteran's entitlement to an increased rating for SLE 
is not factually ascertainable within the one-year period 
before the November 5, 1992 claim.   


CONCLUSIONS OF LAW

1.  Service connection for liver damage, to include as 
secondary to service-connected SLE, is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  The criteria for an effective date earlier than November 
5, 1992 for the award of a 60 percent disability rating for 
SLE have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in April 2004 and October 
2004, the RO advised the veteran of the evidence needed to 
substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran is responsible to 
provide.  In addition, the July 2003 supplemental statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
underlying claim was filed in 1992 and the issue on appeal 
was adjudicated in 1998, years before the enactment of the 
VCAA, such that providing notice of VCAA requirements prior 
to the initial determination was impossible.  In any event, 
as the Board has already determined that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, any failure to follow 
Pelegrini in this case results in no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements) 38 C.F.R. § 20.1102 (an error or defect 
in a Board decision that does not affect the merits of the 
issue or substantive rights of the appellant will be 
considered harmless).

In addition, the Board emphasizes that the veteran has not 
shown or alleged any prejudicial error in the timing of the 
issuance of the VCAA letters in this appeal.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).    

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  The April 2004 and October 2004 VCAA letters to the 
veteran contain this specific request.   

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, 
private treatment records as identified and authorized by the 
veteran, and relevant medical examinations.  The veteran has 
submitted additional private medical records, as well as 
written statements.  In July 2003, she provided additional 
written argument, but otherwise indicated that there was 
nothing else to submit in support of her appeal.  She has 
asked VA to assist her by obtaining her medical records from 
Dr. Hedgepath and her records are contained in the claims 
folder.  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043.

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cirrhosis of the liver).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for liver damage, to 
include as secondary to service-connected SLE.  The Board 
finds that this claim must be denied.  Service connection 
requires the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no competent evidence that 
the veteran currently has chronic liver damage or that she 
carries a current diagnosis of any chronic liver disease or 
disorder.  Review of VA and private medical records 
associated with the claims file reveals only intermittent 
laboratory findings of elevated liver function tests.  There 
is no showing of permanent liver damage and no associated 
diagnosis of liver disease.  The examiner from the May 2004 
VA examination reviewed the veteran's medical records and 
noted that she had previously had abnormal liver function 
tests.  However, there was no diagnosis of a liver disease or 
disorder and current liver profiles were normal.  The 
examiner stated that it was likely that the medications the 
veteran had taken over the years, to include medications for 
SLE, had transiently affected her liver, but whatever 
condition she may have had was reversed and was not currently 
an issue.  Absent evidence of chronic liver damage or 
competent evidence of a current diagnosis of liver disorder, 
the preponderance of the evidence is against service 
connection for liver damage, to include as secondary to 
service-connected SLE.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  


Earlier Effective Date

Factual Background

The veteran submitted her original claim for service 
connection for SLE immediately after service.  In a July 1979 
rating decision, the RO granted service connection and 
awarded a 10 percent disability rating.  In the associated 
August 1979 notification letter, the RO explained that it 
would consider increasing the disability evaluation if the 
veteran she would cooperate and report for a VA examination.  
In correspondence dated in August 1979, the veteran stated 
that she had not been notified previously to report for an 
examination and was willing to do so.  She underwent a VA 
examination in October 1979.  In a January 1980 rating 
decision, the RO continued the 10 percent disability rating.  
It notified the veteran of its decision by letter dated that 
same month.  The RO sent both notice letter to the veteran's 
address of record.  There was no indication that either 
letter was returned or otherwise not received by the veteran.  
The claims folder does not contain a notice of disagreement 
with either rating decision.

Following that rating decision, the RO received from the 
veteran correspondence seeking copies of medical records, 
advising VA of the veteran's marital and dependency status, 
and requesting work study allowances and approval for school 
attendance.  The RO also received from the Navy Finance 
Center information concerning the veteran's severance pay.  
The RO generated a confirmed rating decision in July 1982 in 
response to this information, noting that there was no change 
in the veteran's disability status, but there was no 
indication that the RO notified the veteran of the confirmed 
rating decision.  

In January 1988, the RO received from the veteran a claim for 
an increased disability rating.  It denied the claim by 
rating decision dated in May 1988.  The RO notified the 
veteran of its decision by letter dated in June 1988.  The 
letter was sent to the veteran's address of record and there 
was no indication that it was returned or otherwise not 
received by the veteran.  The claims folder does not contain 
a notice of disagreement with this rating decision.

After this rating decision, the claims folder discloses 
correspondence concerning the veteran's claims for 
reimbursement of certain expenses.  There was no 
correspondence relevant to the issue of the disability rating 
for SLE until the RO received the veteran's claim for an 
increase on November 5, 1992.  The veteran perfected an 
appeal of the May 1993 denial of that claim.  Ultimately, in 
the September 1998 decision on appeal, the RO granted a 60 
percent disability rating for SLE effective from November 5, 
1992.            

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R. 
§ 3.157(b).  Such evidence includes a report of VA outpatient 
or hospital examination or report of admission to a VA 
hospital.  38 C.F.R. § 3.157(b)(1).  These provisions apply 
only when such reports relate to examination or treatment of 
a service-connected disability or when a claim specifying the 
benefit sought is received within one year from the date of 
the examination, treatment, or admission. Id. 

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  

The veteran seeks an effective date earlier than November 5, 
1992 for the award of a 60 percent disability rating for SLE.  
In her letter received in July 2003, she asks that the Board 
consider the treatment she received from 1978 to 1979 at the 
Naval Air Station in Millington, Tennessee, as well as other 
treatment received prior to 1992 in support of her claim for 
an earlier effective date.  In response, the Board notes that 
much of the evidence she refers to was considered by the RO 
in the unappealed rating decisions of July 1979, January 
1980, or May 1988 rating decisions that
 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  
Moreover, there has been no allegation of clear and 
unmistakable error in any of these rating decisions.  
38 C.F.R. § 3.105(a).  Therefore, no effective date for the 
60 percent evaluation can be assigned prior to these rating 
decisions.  

In an effort to grant the claim, the Board has reviewed the 
claims folder for any communication or correspondence from 
the veteran or her representative that may be construed as an 
informal claim for an increased rating from the May 1988 
rating decision until receipt of the November 5, 1992 claim.  
38 C.F.R. §§ 3.1(p), 3.155(a).  There is none.  Therefore, 
the effective date of the award is November 5, 1992, or up to 
one year before that date, or November 5, 1991, if 
entitlement to the increase is factually ascertainable within 
that time.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The Board notes that, in this case, VA 
medical records may be accepted as an informal claim for an 
increased disability rating.  38 C.F.R. § 3.157(b)(1).  
However, because no claim specifying the benefit sought was 
received until November 5, 1992, records of any relevant 
treatment before the one-year period prior to November 5, 
1992 may not serve as a claim for purposes of assigning an 
effective date. Id.  

For the relevant time period, a 60 percent rating is assigned 
for SLE when the disease is chronic with frequent 
exacerbations and multiple joint and organ manifestations 
productive of moderately severe impairment of health.  
38 C.F.R. 
§ 4.88a, Diagnostic Code 6350 (1991).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The RO obtained the veteran's VA medical records dated from 
1980.  Review of these records revealed no evidence of 
relevant treatment in the period from November 5, 1991 to 
November 5, 1992.  In addition, the RO received private 
medical records dated from April 1992.  Treatment notes 
before November 5, 1992 indicated that the veteran complained 
of joint pain in the knees and left shoulder, facial rash, 
and anemia.  There was no evidence or complaint of 
gastrointestinal symptoms, kidney disease, lung disease, or 
heart disease.  The veteran related that she had flare-ups of 
the SLE following pregnancy and had the rash with every 
menstrual period.  She intermittently follow-up with 
physicians for years.  Other treatment or evaluation was for 
blood pressure, a back disorder (which private medical 
records indicate was due to a work-related injury), and a 
breast nodule.  A June 1992 summary of the veteran's 
evaluation noted that she did have skin lesions and joint 
pain, but was, according to the veteran, doing fairly well.  
There were no subsequent findings or diagnoses of organ 
involvement or exacerbations of SLE.  

Although the disease was chronic in the sense that the 
veteran had been diagnosed as having SLE for years, this 
evidence does not reflect significant disability for the 
applicable time period that is "productive of moderately 
severe impairment of health."  38 C.F.R. § 4.7.  The veteran 
reported exacerbations of SLE following pregnancy.  The Board 
does not finds that the occurrence of facial rash with each 
menstrual period, without additional symptom flare-ups, 
constitutes "frequent exacerbations" of SLE required for 
the 60 percent rating.  Finally, although she complained of 
pain in multiple joints, there is was no evidence of organ 
involvement.  Based on this evidence, the Board cannot 
conclude that entitlement to a 60 percent disability rating 
for SLE is factually ascertainable at any time within the 
one-year period prior to November 5, 1992.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Therefore, an 
effective date earlier than November 5, 1992 for the award of 
the 60 percent rating for SLE is denied.  


ORDER

Service connection for liver damage, to include as secondary 
to service-connected SLE, is denied.  

An effective date earlier than November 5, 1992 for the award 
of a 60 percent disability rating for SLE is denied. 




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


